    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 1 of 28




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


CHARLYNDA BENJAMIN,                          Case No. 1:20-cv-002466-CC-RDC

                     Plaintiff,

              v.

 EXPERIAN INFORMATION
 SOLUTIONS, INC.,

                     Defendant.


     DEFENDANT EXPERIAN INFORMATION SOLUTIONS, INC.’S
     BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT


      This case arises out of a federal injunction imposed on Experian from the

long-running White-Hernandez class action and presents the question of whether it

is reasonable as a matter of law for Experian to follow that order. The agreed order

sets forth a carefully devised set of procedures for reporting debts that predate a

consumer’s Chapter 7 bankruptcy in the narrow circumstance where neither the

creditor nor the debtor has informed Experian if a debt was discharged. It requires

Experian to assume that certain types of debts are discharged while making the

opposite assumption about others, like Plaintiff’s, reporting in a “current” and

positive status at the time of the bankruptcy filing.
     Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 2 of 28




      The answer is, clearly, yes—it is reasonable for Experian to abide by a binding

court order; the order reasonably defaults to the reporting most likely to benefit the

consumer in the face of uncertainty about a debt’s discharge status; and Experian

reasonably developed robust procedures to ensure that current-status (at the time of

bankruptcy filing) debts update to report as discharged if the consumer stops paying.

If there is anything unreasonable here, it is Plaintiff’s lawyer-directed decision to not

alert Experian to its allegedly inaccurate reporting, bypassing a dispute procedure

that Congress, courts, and the parties and judge in White-Hernandez all recognized

as crucial to the Fair Credit Reporting Act’s (“FCRA”) goal of achieving a fair and

accurate credit-reporting system.

                                      BACKGROUND

I.    SECTION 1681E(B) OF THE FCRA
      The FCRA’s reasonable-procedures requirement, § 1681e(b), chiefly requires

CRAs to “accurately transcribe, store and communicate consumer information

received from a source that it reasonably believes to be reputable, in a manner that

is logical on its face.” Fed’l Trade Comm’n, 40 Years of Experience with the Fair

Credit Reporting Act, Jul. 2011, 59 (available at 2011 WL 3020575); see also Aslani

v. Corelogic Credco, LLC, No. 1:13-CV-2635-CC-LTW, 2014 WL 12861199, at *4




                                               2
      Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 3 of 28




(N.D. Ga. Aug. 18, 2014), report and recommendation adopted, No. 1:13-CV-2635-

CC-LTW, 2014 WL 12861361 (N.D. Ga. Sept. 8, 2014).

       The FCRA, recognizing that consumers are often best positioned to detect

credit-reporting inaccuracies, empowers them to monitor their credit, § 1681g, and

seek correction of inaccurate information by submitting a dispute, § 1681i. The

dispute process is crucial because “[a] credit reporting agency that has been notified

of potentially inaccurate information in a consumer’s credit report is in a very

different position than one who has no such notice” and “can target its resources in

a more efficient manner and conduct a more thorough investigation.” Henson v.

CSC Credit Servs., 29 F.3d 280, 286–87 (7th Cir. 1994).

II.    EXPERIAN’S PROCEDURES
        A.    Experian’s Procedures Related to Chapter 7 Bankruptcy.
       Experian obtains general public record information regarding consumer

bankruptcies from its public records vendor, LexisNexis (“Lexis”). (SOF ¶ 12).

Lexis reports to Experian when a consumer has petitioned for bankruptcy and when

the bankruptcy court has entered a discharge order. (Id.).

       Experian reports individual debts as discharged in a consumer’s bankruptcy

and with a $0 balance if the furnisher reports the debt to Experian as included in or

discharged through bankruptcy by use of an industry-standard code known as a

Consumer Information Indicator (“CII”). (Id. ¶ 22). Consumers can also notify


                                             3
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 4 of 28




Experian that an account is discharged in bankruptcy by submitting a dispute. (Id. ¶

23). When a consumer dispute states that an open, pre-bankruptcy debt was

discharged in Chapter 7 bankruptcy, Experian will add a CII to cause the account to

report as discharged. (Id.).

       B.     The White-Hernandez Injunction and Experian’s Bankruptcy
              Scrub.
      Experian’s procedures for reporting debts following consumers’ Chapter 7

bankruptcy were exhaustively litigated in the White-Hernandez litigation, a

nationwide class action pending in the Central District of California. The White-

Hernandez class challenged Experian’s reliance on data furnishers and consumers

for reporting debts following consumers’ Chapter 7 bankruptcy, alleging this

exclusive reliance violated § 1681e(b) of the FCRA. (SOF ¶¶ 1-3). In 2008, after

extensive labor by the parties, counsel, and the court itself, the court entered an

agreed order resolving plaintiffs’ claims for injunctive relief and requiring Experian

to adopt additional procedures. (Id.).

      The White Order requires Experian “to assume that certain categories of pre-

bankruptcy consumer debts have been discharged . . . without either the affected

creditors or Consumers reporting the debt to Defendants as having been discharged”

and to update its reporting accordingly. (Id. ¶¶ 4-7). The White Order also requires

that Experian exclude certain debts from this update, including those with a “Current



                                             4
     Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 5 of 28




Status.” (Id. ¶¶ 6). The White Order expressly preserved consumers’ ability to

dispute inaccuracies that occurred or remained despite its assumptions, and the court

retained jurisdiction to resolve future disputes arising out of its terms. (Id. ¶¶ 9-10).

      Experian implemented the White Order by developing its Chapter 7

bankruptcy scrub. When Lexis notifies Experian that a discharge order has been

entered in a consumer’s Chapter 7 bankruptcy, the scrub automatically evaluates the

consumer’s credit file and adds a CII code to qualifying debts to cause them to report

as discharged in bankruptcy and with a $0 balance. (Id. ¶ 13). The scrub excludes

debts that are in a current status at the time of a consumer’s bankruptcy unless those

debts are more than 90 days delinquent at the time the scrub executes. (Id. ¶ 14).

Experian’s 90-day threshold distinguishes consumers who have fallen behind on a

debt but intend to catch up from those who have stopped paying the debt and are

treating it as discharged. (Id. ¶ 17).

      Experian goes beyond the requirements of the White Order by continuing to

monitor affected credit files through a “look-back” scrub. (Id. ¶ 20). The look-back

scrub runs bi-monthly and updates any pre-bankruptcy debt reporting as more than

90 days delinquent, regardless of its status at the time the bankruptcy was filed. (Id.).

This catches any pre-bankruptcy accounts that were excluded from the initial scrub

because they were current but which the consumer later stopped paying. (Id.). As the



                                               5
       Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 6 of 28




White-Hernandez court was aware, consumers commonly choose to maintain debts

through their Chapter 7 bankruptcy and often incur new, post-petition debt on pre-

bankruptcy accounts that is not subject to discharge. (Id. ¶¶ 15-16). It is generally

better for a consumer’s creditworthiness to report timely payments on an account,

and a delinquency of 30, 60, or 90 days is generally less harmful to creditworthiness

than the derogatory status of discharged in bankruptcy. (Id. ¶¶ 18-19).

III.    EXPERIAN’S SCRUB OF PLAINTIFF’S MONEYLION ACCOUNT
        In August 2019, Plaintiff took out a $500 secured loan with MoneyLion Inc.

(“MoneyLion”). (SOF ¶ 25). Plaintiff does not recall why she took out the loan or

what it was secured by, but MoneyLion offers a $1,000 “Credit Builder” loan in

which a borrower is provided $500 and $500 is set aside as collateral. (Id. ¶¶ 26-27).

        Plaintiff filed a Chapter 7 bankruptcy in September 2020. (Id. ¶¶ 28). The

bankruptcy was discharged on January 13, 2020. (Id. ¶ 29). Experian’s scrub ran on

January 20, 2020 and updated several accounts in Plaintiff’s credit file to report as

discharged in bankruptcy. (Id. ¶ 30). The scrub excluded Plaintiff’s MoneyLion

account because it had a current status at the time of Plaintiff’s bankruptcy petition

and was not more than 90 days delinquent at the of the scrub. (Id. ¶ 31). Plaintiff

obtained her May 9, 2020 Experian credit report (“Credit Report”) at the prompting

of her bankruptcy attorney. (Id. ¶ 39). The Credit Report showed that, as of that date,



                                              6
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 7 of 28




MoneyLion was reporting the account as in collections:




(Ex. H, May 9 Credit Report). 1

      Experian’s look-back scrub next ran on June 1, 2020 and updated the

MoneyLion account based on the Collection status. (SOF ¶¶ 29). After the look-back

scrub, the MoneyLion account reflected a discharged status:




(Ex. J, July 10 Credit Report).


      1
        The May 9 report is a consumer “disclosure,” § 1681g, which is distinct from
a “consumer report.” Disclosures are provided only to a consumer. Id. A “consumer
report,” § 1681a(d), is sent to third parties such as credit grantors. Experian uses the
non-statutory term “Credit Report” to refer to Plaintiff’s disclosure.


                                              7
      Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 8 of 28




       Plaintiff testified that she “was a little frustrated” because she was “under the

assumption that this would not have been on my credit report after the discharge of

my bankruptcy.” (SOF ¶ 40). On previous occasions when Plaintiff discovered

information on her credit report she believed to be inaccurate, she contacted the CRA

to dispute the reporting. (Id. ¶ 41). In this instance, however, she did not contact

Experian to dispute her MoneyLion account because her bankruptcy attorney told

her not to. (Id. ¶ 42). Had she done so, Experian would have updated the account to

report as discharged in bankruptcy. (Id ¶ 43).

IV.    PLAINTIFF’S CLAIMS AND ALLEGED DAMAGES.
       On June 9, 2020 Plaintiff filed this case, alleging a single count: that Experian

violated § 1681e(b) by failing to have reasonable procedures to assure the maximum

possible accuracy of her report. (Doc. 1 ¶ 39). Plaintiff alleges Experian’s reporting

caused her to be denied a credit card from Credit One and to receive unfavorable

terms for credit cards obtained from Capital One and Premier. (Id. ¶¶ 34-35).

Plaintiff also alleges that she suffered “emotional distress, humiliation, and mental

anguish.” (Id. ¶ 40). Plaintiff has not produced any evidence that she was denied

credit or was granted credit on unfavorable terms because of Experian’s reporting or

any documentary evidence regarding her emotional distress. (SOF ¶¶ 44-47).




                                              8
     Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 9 of 28




                               LEGAL STANDARD

      A court should grant summary judgment if there “is no genuine issue as to any

material fact and [] the moving party is entitled to a judgment as a matter of law.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)).

The movant is entitled to judgment as a matter of law where the nonmoving party

“fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.”

Id. The moving party is not required to disprove every element of the non-movant’s

case, but is instead “required to demonstrate only that plaintiff will be unable to meet

his or her burden of proof on any essential element of his or her claims.” Johnson v.

Equifax, Inc., 510 F. Supp. 2d 638, 644 (S.D. Ala. 2007).

                                       ARGUMENT

I.    THERE IS NO BASIS TO ALLOW PLAINTIFF TO RELITIGATE
      THE WHITE SETTLEMENT ORDER.
       A.     White-Hernandez Held That Experian’s Procedures Are
              Reasonable, and Plaintiff Cannot Show Otherwise.
      Experian’s reporting of Plaintiff’s MoneyLion account arose out of the White

Order, a federal injunction that binds Experian. Because the account was current

when Plaintiff filed bankruptcy, the White Order required that Experian not

immediately “scrub” the account to a status of discharged. The White-Hernandez

court held that these procedures, informed by years of negotiation and lay and expert


                                              9
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 10 of 28




discovery, constitute “reasonable procedures to assure the maximum possible

accuracy” of Experian’s reporting of debts following Chapter 7 bankruptcy and

comply with § 1681e(b) as a matter of law. (Ex. B, White Order ¶ 5.4).

      Nothing in the record suggests the White-Hernandez court was wrong. On the

contrary, this case underscores why the White Order’s assumptions make sense. By

applying the White Order’s procedures, Experian updated several of Plaintiff’s

accounts to report as discharged in bankruptcy without being asked to do so by

Plaintiff or the furnisher. (SOF ¶ 30). Plaintiff’s MoneyLion account was not

updated because it was current when Plaintiff filed for bankruptcy. (Id. ¶ 31). This

exclusion reflects the reality that consumers often seek to maintain pre-bankruptcy

debts. (Id. ¶¶ 15-16); 11 U.S.C. § 524(f). Indeed, MoneyLion reported that Plaintiff

made payments during her bankruptcy and after discharge. (Id. ¶¶ 32-33). What’s

more, Experian went beyond the White Order’s requirements by developing a look-

back scrub that updated Plaintiff’s MoneyLion account once it became clear she had

stopped making payments. (Id. ¶¶ 20, 36).

      Because Plaintiff has failed to come forward with any evidence call into

question White-Hernandez court’s holding that the procedures it required comply

with the FCRA, her claim should be summarily dismissed.




                                            10
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 11 of 28




       B.     The White Order Precludes This Litigation.
      The White Order resulted from exhaustive, court-supervised discovery and

negotiations between the three major CRAs and nationwide class counsel and was

carefully devised to maximize the accuracy of post-bankruptcy credit reports while

minimizing harm to consumers. It established a consumer-oriented framework that

governs how Experian report debts following Chapter 7 bankruptcy. Recognizing

that CRAs risked future litigation by binding themselves to procedures that, although

consumer-friendly, would unavoidably result in credit-reporting inaccuracies, the

White-Hernandez court precluded consumers from relitigating the reasonableness of

the White Order’s procedures—exactly what Plaintiff seeks to do here. The doctrine

of collateral estoppel and supporting considerations regarding conflicting

judgments, the promotion of class settlements, and fundamental fairness counsel

strongly in favor of rejecting Plaintiff’s claim.

      Collateral estoppel “has the dual purpose of protecting litigants from the

burden of relitigating an identical issue with the same party or his privy and of

promoting judicial economy by preventing needless litigation.” Parklane Hosiery

Co. v. Shore, 439 U.S. 322, 326 (1979) (citation omitted). Federal courts no longer

require identity or privity of parties and have adopted the doctrine of nonmutual

preclusion. See, e.g., id. at 651; 18A Charles A. Wright & Arthur R. Miller, Federal



                                              11
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 12 of 28




Practice and Procedure § 4464 (3d ed. 2004) (3d ed.) (observing that “nonmutual

preclusion ha[s] continued to be available in federal cases after the Parklane

decision” and that later decisions “ha[ve] not stemmed [its] regular use”). In the class

context, this doctrine bars future members of a certified class, or those similarly

situated to them, from relitigating an issue. See, e.g., Riddick ex rel. Riddick v. Sch.

Bd. of City of Norfolk, 784 F.2d 521, 532 (4th Cir. 1986). This “encourage[s]

settlements and serves the important policy interest of judicial economy by

permitting parties to enter into comprehensive settlements that ‘prevent relitigation

of settled questions at the core of a class action.” Blunt v. Lower Merion Sch. Dist.,

767 F.3d 247, 281 (3d Cir. 2014) (citation and quotation omitted); see also Martin

v. Davies, 917 F.2d 336, 339 (7th Cir. 1990) (holding that “because the consent

decree is continuing in nature, it binds people who were not direct parties to it”).

      Preclusion is particularly appropriate in the context of injunctive class

settlements. For instance, in LeClair v. Mass. Bay Transp. Auth., 300 F. Supp. 3d

318 (D. Mass. 2018), the district court held that a disabled transit rider’s claims for

equitable relief were precluded by an 11-year-old consent decree requiring improved

access to transit facilities for disabled riders. The court determined: “[Plaintiff] is

seeking to relitigate the same issues that have already been resolved by that

proceeding, which he may not do.” Id. at 324. The requested relief “would



                                              12
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 13 of 28




undermine the finality of the settlement and create a substantial potential for

inconsistent judgments,” and the plaintiff had adequate recourse because the consent

decree set forth a dispute-resolution procedure over which the approving court

retained jurisdiction. Id. at 324-325.

      LeClair is persuasive here. Plaintiff, like the class plaintiffs in White-

Hernandez, challenges the reasonableness of Experian’s procedures for reporting

debts following consumers’ Chapter 7 bankruptcies. Plaintiff would have been a

member of the settlement class but for the passage of time. (Ex. B, White Order ¶¶

2.13, 2.32) (defining class to include all consumers whose credit files had a Chapter

7 discharge prior to the Order’s approval). The issues litigated in White-Hernandez

included the CRAs’ “post-discharge reporting of Consumer credit information

relating to pre-bankruptcy debts,” which is the central issue here. (Id. ¶ 2.23). And

just as future litigants in LeClair were not left without a remedy, the White Order

preserved consumers’ ability to dispute inaccurate information, and the court

retained broad jurisdiction “to resolve any future disputes arising out of the terms

and conditions of the Settlement.” (Id. ¶¶ 3.7, 9.5). Foreseeing that plaintiffs’

attorneys might seek to capitalize on the White Order’s binding effect, the court

expressly precluded relitigation of the “reasonableness of Defendants' post-




                                            13
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 14 of 28




discharge reporting of Consumer credit information relating to pre-bankruptcy

debts[.]” (Id. ¶ 5.6).

       Experian should not be punished binding itself to procedures that the White-

Hernandez court and plaintiffs recognized as a sweeping benefit to consumers. (Id.

¶¶ 5.3, 5.4); (Ex. D, White-Hernandez Brief 18) (describing White Order as a

“complete and total victory”). The CRAs’ agreement was particularly remarkable

because, as courts have persuasively held, private litigants cannot obtain injunctive

relief under the FCRA. E.g., Washington v. CSC Credit Servs., 199 F.3d 263, 268

(5th Cir. 2000); Campos v. ChoicePoint, Inc., 237 F.R.D. 478, 481 n.8 (N.D. Ga.

2006). The prospect that defendants can be held liable for actions directed by an

agreed injunction would discourage voluntary resolution of future injunctive claims,

undermining the “strong” public policy “favor[ing] the pretrial settlement of class

action lawsuits.” In re U.S. Oil & Gas Litig., 967 F.2d 489, 493 (11th Cir. 1992). It

would also encourage relitigation of the reasonableness of the White Order, an issue

conclusively settled years ago, 2 and cut against basic notions of equity and fairness.



       The threat of increased litigation is not theoretical. CRAs have been sued
       2

dozens of times in recent months, primarily by Plaintiff’s counsel, based on CRAs’
adherence to the White Order. See, e.g., Campbell v. Experian Info. Sols., et al.,
0:20-cv-02498-DSD-BRT (D. Minn. Dec. 8, 2020); Ha v. Experian Info. Sols., 0:20-
cv-2513-JRT-DTS (D. Minn. Dec. 9, 2020); Njie v. Experian Info. Sols., et al., 1:20-
cv-04735-JPB-LTW (N.D. Ga. Nov. 20, 2020); Cochran v. Experian Info. Sols.,


                                             14
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 15 of 28




See, e.g., Crocker v. Tenn. Secondary Sch. Athletic Ass'n, 735 F. Supp. 753, 761

(M.D. Tenn. 1990), aff'd, 908 F.2d 972 (6th Cir. 1990), and aff'd sub nom. Metro.

Gov't of Nashville & Davidson Cty. v. Crocker, 908 F.2d 973 (6th Cir. 1990) (finding

defendant’s imposition of sanctions against school district to be “unjust and

outrageous” because “[f]undamental fairness dictates that Metro should not incur

any penalty or sanction by virtue of the fact that [it complied with] a valid court

order.”) (citations omitted).

      The White-Hernandez court did not leave Plaintiff without a remedy, and that

is not Experian’s position here. To the extent Plaintiff simply wanted the MoneyLion

account updated faster, the White Order preserved her right to contact Experian and

dispute the account. If that step failed to remedy the issue, she would be free to file

a claim under § 1681i. If Plaintiff’s position is that the White Order was wrongly

decided, unreasonable, or that circumstances have changed, the court retained

jurisdiction so that Plaintiff was free to raise that issue. Plaintiff is precluded only

from collaterally attacking the Order by seeking to impose liability on Experian for

complying with its terms.




1:20-cv-7233 (N.D. Ill. Dec. 7, 2020); Wheeler v. Experian Info. Sols., et al., 2:20-
cv-11710-RGK (C.D. Cal. Dec. 29, 2020).


                                              15
      Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 16 of 28




II.     PLAINTIFF CANNOT SHOW THAT EXPERIAN DID NOT
        FOLLOW REASONABLE PROCEDURES.
        To prevail on her claim, Plaintiff “must show that information in the report is

inaccurate and that the defendant's policies and procedures were unreasonable.”

Hicks v. Trans Union LLC, No. 1:18-CV-1871-TCB-CCB, 2019 WL 4804110, at *5

(N.D. Ga. Aug. 6, 2019), report and recommendation adopted, No. 1:18-CV-1871-

TCB, 2019 WL 4752272 (N.D. Ga. Aug. 20, 2019) (citing Cahlin v. Gen. Motors

Acceptance Corp., 936 F.2d 1151, 1156 (11th Cir. 1991)). Summary judgment is

appropriate on a § 1681e(b) claim “when the reasonableness or unreasonableness of

the procedures is beyond question.” Myers v. Experian Info. Sols., No. CV-08-S-

1865-NW, 2009 WL 10692768, at *7 (N.D. Ala. Dec. 11, 2009) (citing Crabill v.

Trans Union, 259 F.3d 663 (7th Cir. 1994)); see also Johnson v. Equifax, Inc., 510

F. Supp. 2d 638, 647 (S.D. Ala. 2007) (granting summary judgment on §1681e(b)

claim where Plaintiff failed to carry her “burden to establish that the procedures

followed by Trans Union were not reasonable”); cf. Hunsinger v. Bank of Am. Corp.,

No. 1:12-CV-1452-CC-RGV, 2012 WL 13130229, at *6 (N.D. Ga. Oct. 16, 2012),

report and recommendation adopted, No. 1:12-CV-01452-CC, 2013 WL 12380872

(N.D. Ga. Apr. 11, 2013) (granting summary judgment on FCRA claim against

furnisher because Plaintiff failed to produce evidence showing its investigation was

unreasonable).



                                              16
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 17 of 28




       A.     There Is No Evidence That Experian’s Reliance On MoneyLion
              Was Unreasonable.
      As explained, compliance with § 1681e(b) largely consists of “rel[ying] upon

a source that [the CRA] reasonably believes is reputable and reliable.” Aslani, 2014

WL 12861199, at *4. Where there is no evidence to show that the CRA’s initial

reliance on the data furnisher was unreasonable, a § 1681e(b) claim fails as a matter

of law. See, e.g., Swoager v. Credit Bureau of Greater St. Petersburg, Fla., 608 F.

Supp. 972, 975 (M.D. Fla. 1985) (granting summary judgment on § 1681 e(b) claim

where “plaintiff has simply presented no evidence indicating that the defendant’s

initial reliance on the information provided by FMCC was not reasonable”); Sarver

v. Experian Info. Sols., 390 F.3d 969, 972 (7th Cir. 2004) (finding it reasonable as a

matter of law for CRAs to report information from financial institutions “unless there

was prior notice from the consumer that the information might be inaccurate”).

      Here there is no evidence that Experian’s reliance on MoneyLion was

unreasonable. Rather, the record shows that, by relying on MoneyLion, Experian

accurately reported the terms of the debt, the fact that Plaintiff made payments on

the loan through February 2020, and the fact that MoneyLion turned the loan over

to collections. The mere fact that MoneyLion did not report that the debt was

discharged does not render that initial reliance unreasonable, particularly when

Courts have repeatedly held that determining whether a particular debt is discharged



                                             17
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 18 of 28




is beyond what the FCRA asks of Experian. See, e.g., Losch v. Experian Info. Sols.,

2:18-CV-809, 2020 WL 728606, *3 (M.D. Fla. Feb. 12, 2020) (holding that, even in

the context of a consumer dispute, the FCRA “does not require a credit-reporting

agency's investigation to include examining court orders and other documents to

determine their legal effect”); Hupfauer v. Citibank, N.A., No. 16-CV-475, 2016 WL

4506798, at *7 (N.D. Ill. Aug. 19, 2016) (holding that the discharge status of debts

is “precisely the kind of legal question that credit reporting agencies are neither

qualified nor obligated to answer”); Cristobal v. Equifax, Inc., No. 16-CV-06329-

JST, 2017 WL 1489274, at *3 n. 4 (N.D. Cal. Apr. 26, 2017) (holding that the FCRA

“does not require the CRAs to act as a tribunal or scour a bankruptcy file and make

judgments about which debts are included”) (citations and quotations omitted). 3

          B.   Experian Did Not Have Notice That Plaintiff’s MoneyLion
               Account Was Discharged in Bankruptcy.
      The FCRA is not a strict liability statute, and it does not impose liability under

§ 1681e(b) for inaccuracies “absent prior notice from the consumer that the

information may be unreliable,” Henson v. CSC Credit Servs., 29 F.3d 280, 285 (7th

Cir. 1994), or “notice of prevalent unreliable information from a reporting lender.”



      3
        It is also questionable whether the MoneyLion account was, in fact,
discharged, as a consumer debt of $500 obtained within 90 days of filing a
bankruptcy is often not dischargeable. See 11 U.S.C. § 523(c)(i)(I).


                                             18
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 19 of 28




Sarver, 390 F.3d at 972 accord Murphy v. Midland Credit Mgmt., 456 F. Supp. 2d

1082 (E.D. Mo. 2006). The notice requirement is appropriate because “once a

claimed inaccuracy is pinpointed, a consumer reporting agency conducting further

investigation incurs only the cost of reinvestigating that one piece of disputed

information . . . [and] the likelihood that the cost-benefit analysis will shift in favor

of the consumer increases markedly.” Cushman v. Trans Union Corp., 115 F.3d 220

(3rd Cir. 1997).

      Experian received no notice from Plaintiff that its reporting was inaccurate.

Instead, acting on her lawyer’s advice, she deliberately chose not to notify Experian.

This is inconsistent with the spirit and structure of the FCRA. Congress empowered

consumers to monitor their credit and seek correction of inaccuracies because it

recognized that they are far better positioned than CRAs—third parties to both credit

transactions and consumer bankruptcies—to detect inaccuracies. S-Rep. 103-209 at

5-6, 18 (available at 1993 WL 516162). Similarly, the White Order ensured that

consumers could promptly and effectively seek correction of unavoidable post-

bankruptcy inaccuracies through the dispute process. (Ex. B, White Order ¶¶ 3.4(b);

3.7). Plaintiff’s demand that Experian perfectly guess which of her debts were

discharged in bankruptcy goes far beyond what § 1681e(b) requires.




                                              19
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 20 of 28




       C.     Experian’s Procedures Exceed the Requirements of the White
              Order.
      Experian’s scrub represents a reasonable and consumer-friendly approach to

credit reporting following a Chapter 7 bankruptcy discharge when Experian does not

know the discharge status of a particular debt. Consistent with the White Order,

Experian’s scrub excludes accounts that had a current status at the time of a

consumer’s bankruptcy unless those debts have become more than 90 days

delinquent when the scrub executes. (SOF ¶ 14, 17). This reflects the reality that

consumers commonly maintain and continue paying debts through their bankruptcy

and often incur new, post-petition debt on pre-bankruptcy accounts that is not subject

to discharge. (Id. ¶¶ 15-16). It also reflects that consumers benefit from having open

accounts with positive payment history on their credit reports and that “discharged

in bankruptcy” is generally more harmful to consumers than 30, 60, and 90-day

delinquencies. (Id. ¶¶ 18-19).

      And Experian goes beyond the requirements of the White Order by continuing

to monitor affected credit files through its look-back scrub. (Id. ¶ 20). Thus, once it

became clear that Plaintiff no longer intended to make payments on her MoneyLion

account, Experian updated its reporting as Plaintiff desired without her having to

contact Experian. (Id. ¶ 36). Experian’s belt-and-suspenders approach allows

consumers to benefit from making continued payments on debts that may not have



                                             20
       Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 21 of 28




been fully discharged in bankruptcy while assuring that debts report as discharged if

it becomes clear the consumer is treating them as such.

III.     PLAINTIFF CANNOT SHOW THAT EXPERIAN CAUSED HER
         ACTUAL DAMAGES.
         Plaintiff also has produced no evidence showing that she was damaged by

Experian’s reporting of the MoneyLion account during the brief time period before

the account was scrubbed to a status of “discharged.” This failure “‘mandates

summary judgment.’” Rambarran v. Bank of Am., N.A., 609 F. Supp. 2d 1253, 1262–

63 (S.D. Fla. 2009) (quoting Nagle v. Experian Info. Sols., 297 F.3d 1305, 1307

(11th Cir. 2002)).

         Plaintiff alleges that Experian’s reporting caused her to be denied credit but

provides no support for this claim beyond her pleaded allegations. She has produced

no credit denial letters linking adverse credit action to information provided by

Experian. (SOF ¶ 44) When asked at deposition, Plaintiff had no information

connecting Experian’s reporting to a credit denial. (Id.) 4 (Plaintiff did, however,

recall successfully applying for two credit cards after her bankruptcy. (Id. ¶ 38)).

The lack of evidence is telling given that creditors are required to provide written


         Plaintiff’s counsel asserted that her client is not qualified to testify to
         4

whether Experian’s reporting led to credit denials because this conclusion requires
expert testimony. (Ex. G, Benjamin Dep. Tr. 49:20-50:9.) Setting aside whether the
claim makes sense, Plaintiff produced no expert and can cite to no expert testimony.


                                              21
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 22 of 28




notice to a consumer denied credit describing the reasons for the denial and

identifying the CRA that provided information causing the denial. 15 U.S.C. §

1681m(a); 12 C.F.R. § 1002.9.

      Plaintiff claims her damages “consist primarily of emotional distress.” (Ex. F,

Plf. ROG. No. 12). Emotional distress can be recoverable under the FCRA, but there

is no evidence to support recovery here. A plaintiff’s self-serving testimony is not

enough to establish emotional distress damages; she “must first show proof of an

actual injury, such as evidence of the injured party’s conduct and observations of

others, for damages to be awarded for mental or emotional distress under the FCRA.”

Taylor v. Corelogic Saferent, LLC, No. 1:13-CV-03435-CAP-JFK, 2014 WL

11930592, at *7 (N.D. Ga. Oct. 23, 2014) (quoting Jordan v. Trans Union, LLC,

No. 1:05-cv-0305, 2006 WL 1663324 at * 6 (N.D. Ga. June 16, 2006) and collecting

cases); Norris v. Ford Motor Credit Co., 198 F. Supp. 2d 1070, 1073 (D. Minn.

2002) (finding affidavit insufficient to support claims of emotional distress); Sarver,

390 F.3d at 971 (“We have maintained a strict standard for a finding of emotional

damage because they are so easy to manufacture.”) (citation omitted).

      Plaintiff has produced no evidence of emotional distress beyond her own

testimony. She has no records or documents relating to such distress. (SOF ¶ 45) She

never experienced physical symptoms, never sought medical attention, and never



                                             22
      Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 23 of 28




discussed her distress with anyone other than her attorney. (Id. ¶ 46). She did not

feel any embarrassment or humiliation. (Id. ¶ 46). At most, Plaintiff testified that

Experian’s reporting a caused her some level of anger which she believed created a

week of difficult sleep with “a few of those nights” having no sleep at all. (Id. ¶ 48).

Plaintiff offers no corroborating evidence and no medical testimony linking her

sleeping difficulty to Experian’s reporting.

        Finally, any alleged distress was not caused by Experian. Plaintiff would have

suffered no distress at all had her bankruptcy counsel, when he advised her to obtain

her credit report, explained that she could quickly and easily correct any inaccuracies

by contacting Experian to submit a dispute. This is exactly the set of circumstances

in which courts grant summary judgment. See Taylor, 2014 WL 11930592 at *7;

Rambarran, 609 F. Supp 2d. at 1267.

IV.     PLAINTIFF CANNOT SHOW THAT EXPERIAN PREPARED AN
        INACCURATE CONSUMER REPORT.
        A plaintiff must present “evidence showing that a consumer report was

furnished to a third party” as a “prerequisite to a cause of action under § 1681e(b).”

Johnson v. Equifax, Inc., 510 F. Supp. 2d 638, 645 (S.D. Ala. 2007); see also Collins

v. Experian Info. Sols., 775 F.3d 1330, 1335 (11th Cir.) (distinguishing § 1681e(b)

from § 1681i(a) on the basis of the requirement of a consumer report disclosed to a

third party). Plaintiff has come forward with no such evidence. The May 9 Credit



                                               23
     Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 24 of 28




Report on which she bases her allegations is a disclosure sent solely to Plaintiff.

Such disclosures are not “consumer reports” under the FCRA and do not trigger

Section 1681e(b) liability. Id.; § 1681a(d); § 1681g.

       Plaintiff has offered no evidence that Experian provided an inaccurate

consumer report to a third party. Plaintiff’s credit report shows that potential

creditors made three “hard inquiries” (typically associated with credit applications)

between the time of her bankruptcy discharge and June 1, 2020, when Experian

updated her MoneyLion account. (Ex. J, July 10 Credit Report 4). Experian does not

maintain records of the actual reports, and not all inquiries results in a full report

being provided to the potential creditor. (SOF ¶ 50). Plaintiff has produced no denial

letters or other evidence that Experian provided inaccurate information in response

to these inquiries. Her mere allegation that this occurred does not create a triable

issue. See Ray v. Equifax Info. Servs., LLC, 327 F. App'x 819, 826 (11th Cir. 2009).

V.     PLAINTIFF CANNOT SHOW A WILLFUL VIOLATION
       To establish willfulness under the FCRA, § 1681n, a consumer must show a

CRA knowingly or recklessly violated the statute. Safeco, 551 U.S. at 57-58.

Reckless conduct “entail[s] an unjustifiably high risk of harm that is known or so

obvious that it should be known.” Safeco, 551 U.S. at 68. “[A} willful violation




                                             24
    Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 25 of 28




requires that a party's reading of the FCRA is—at minimum—objectively

unreasonable.” Id. at 69.

      As described, Experian’s reporting was directed by a binding court order that

held as a matter of law that the procedures followed here comply with § 1681e(b).

(Ex. B, White Order ¶ 5.4). Those procedures were developed after extensive

litigation and carefully designed to increase the accuracy of post-bankruptcy credit

reporting while minimizing harm to consumers. The White Order’s interpretation of

the FCRA is not “objectively unreasonable,” and Experian’s adherence to its terms

by not automatically updating current-status accounts to the derogatory status of

discharged in bankruptcy does not “entail an unjustifiably high risk of harm[.]”

Safeco, 551 U.S. at 68. In fact, Experian went beyond the requirements of the White

Order by continuing to monitor Plaintiff’s account and updating its reporting to

discharged in bankruptcy without being asked to do so.

                                    CONCLUSION

      For the foregoing reasons, the Court should grant Experian’s Motion for

Summary Judgment.




                                           25
Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 26 of 28




 Dated: February 23, 2021               Respectfully submitted,

                                        /s/ Eric A. Nicholson
                                        Eric A. Nicholson (pro hac vice)
                                        Michigan Bar No. 83825
                                        Jones Day
                                        150 West Jefferson, Suite 2100
                                        Tel: (313) 230-7927
                                        eanicholson@jonesday.com

                                        Andrew M. Ellis
                                        Georgia Bar No. 536041
                                        Jones Day
                                        1420 Peachtree St NE, Suite 800
                                        Atlanta, GA 30309-3053
                                        Tel: (404) 581-8721
                                        aellis@jonesday.com

                                        Counsel for Defendant
                                        Experian Information Solutions,
                                        Inc.




                                   26
   Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 27 of 28




                           CERTIFICATE OF COMPLIANCE

         I hereby certify that the foregoing document has been prepared in accordance

with the font type and margin requirements of Local Rule 5.1C of the Northern

District of Georgia, using 14-point Times New Roman font, as approved by the

Court.



     Dated: February 23, 2021                     Respectfully submitted,

                                                  /s/ Eric A. Nicholson
                                                  Eric A. Nicholson (pro hac vice)
                                                  Michigan Bar No. 83825
                                                  Jones Day
                                                  150 West Jefferson, Suite 2100
                                                  Tel: (313) 230-7927
                                                  eanicholson@jonesday.com

                                                  Andrew M. Ellis
                                                  Georgia Bar No. 536041
                                                  Jones Day
                                                  1420 Peachtree St NE, Suite 800
                                                  Atlanta, GA 30309-3053
                                                  Tel: (404) 581-8721
                                                  aellis@jonesday.com

                                                  Counsel for Defendant
                                                  Experian Information Solutions,
                                           Inc.




                                             27
   Case 1:20-cv-02466-CC-RDC Document 49-2 Filed 02/23/21 Page 28 of 28




                          CERTIFICATE OF SERVICE
           I certify that on February 23, 2021, I served on all parties Experian’s

Brief in Support of Motion for Summary Judgment by filing on CM/ECF.



                                        /s/ Eric A. Nicholson

                                        Counsel for Defendant Experian
                                        Information Solutions, Inc.




                                          28
